DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 5, 8, 9, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthew et al (US 2005/0060638).
As to claim 1, Matthew et al teaches a method comprising:
receiving (first user of one of the devices 450 – 475 in figure 4) a first message from a first user transmitted (paragraph [0061]...users can send, receive, forward, and otherwise manage messages of different types) through a group messaging interface (paragraph [0058]...group work technologies; paragraph [0063]...group chat);
analyzing (paragraph [0438]...processor) a content of the first message to determine if a first task (paragraph [0096]...first rule of a set of rules) is associated with the first message (paragraph [0102]...invoke some rules to decide how to process this message);
receiving (second user of one of the devices 450 – 475 in figure 4) a second message from a second user transmitted (paragraph [0061]...users can send, receive, forward, and otherwise manage messages of different types) through the group messaging interface;
analyzing a content of the second message to determine if a second task (paragraph [0096]...second rule of a set of rules) is associated with the second message (paragraph [0102]...invoke some rules to decide how to process this message);
determining (paragraph [0438]...processor) if there is a conflict between the content (paragraph [0228]...action rules specify what to do with a particular communication, message or document) of the first message and the content of the second message (paragraph [0229]...once users are allowed to specify action and filtering rules, conflicts between and among such rules are inevitable), wherein:
resolving the conflict (paragraph [0232]...the solution is a method of simultaneously resolving conflicts between and among rules)  in favor of one of the first user and the second user (paragraph [0232]...second-rule is dominant) and determine (paragraph [0232]...WorkSpace system)  a dominant user;
transmitting a signal to a task server to perform a dominant task (paragraph [0243]...the rules instruct underlying transmission, retrieval, and storage systems to manage these communications, messages, and documents based on those rules that apply at any particular time and location) associated with a message of the dominate user;
receiving (paragraph [0363]...server filtering module 2811) a task result from the task server (paragraph [0241]...if the conflict is small, use the outcome of the resolution as the value of the outcome and use the resultant value to manage messages and documents within the specific time and space ; paragraph [0242]... If the conflict is large, determine the rules that participated in the decision. Iteratively compute the distance of the outcome variables from rule outcomes as user changes the rules that caused the large conflict); and
transmitting the task result as a third message to the group messaging interface (paragraph [0008]...is to allow users to access and manage different types of messages from a single access point, regardless of the user's device of choice ; paragraph [0050]...transmittal and the test result retrieval methods are examples of applications that may be enabled by and accessed through the WorkSpace system described herein. The insurance database is an example of a third-party application that may or may not be integrated with the WorkSpace system but is nevertheless accessible through the WorkSpace system).

As to claim 2, Matthew et al teaches the method, wherein each of the first task and the second task is a search query (paragraph [0093]...search and retrieval modules 712 for providing the search and message/document retrieval capabilities described herein).

As to claim 3, Matthew et al teaches the method, wherein the first task and the second task conflict if there is no overlap between a search result associated with each of the first task and the second task (paragraph [0287]...at Step 7, we will have to either remove Rule 3, or adjust the conditions in that so that the circle around the outcome of Rule 3 reaches the outcome square (within the defined threshold) computed with the newly formulated rule ; paragraph [0288] The process of refining rules continues iteratively until the rule set does not produce large conflicts on all regions we consider. This process may be guided by a user, but it also may be automated if we allow for the algorithm to adjust the values of conditions and consequences so that distances found at Step 5 are not too great).

As to claim 4, Matthew et al teaches the method, wherein resolving the conflict (paragraph [0232]...the solution is a method of simultaneously resolving conflicts between and among rules) in favor of one of the first user (first user of one of the devices 450 – 475 in figure 4) and the second user (paragraph [0232]...second-rule is dominant) is based on a privilege status granted to each of the first user and the second user (paragraph [0009]...user's security level ; paragraph [0081]... Security and access rights may be considered in determining whether documents may be placed within the meta-document ; paragraph [0230]...the user to specify sub-rules related to priority).
As to claim 5, Matthew et al teaches the method, wherein the dominant user is one of the first user (first user of one of the devices 450 – 475 in figure 4) and or the second user (paragraph [0232]...second-rule is dominant) who has superior privilege status relative to the other user (paragraph [0093]... FIG. 7 include system access, security and administrative modules 701 for providing access, security and network administration functions (e.g., such as user authentication, encryption, and authorization, as described herein) ; paragraph [0321]... an administrator overriding the wishes of the user).

As to claim 8, Matthew et al teaches the method, further comprising:
receiving a fourth message including a filter criteria (paragraph [0093]... document filtering modules 704 for providing the various rule- based filtering techniques); and 
transmitting the filter criteria to the task server (paragraph [0241]...if the conflict is small, use the outcome of the resolution as the value of the outcome and use the resultant value to manage messages and documents within the specific time and space ; paragraph [0242]... If the conflict is large, determine the rules that participated in the decision. Iteratively compute the distance of the outcome variables from rule outcomes as user changes the rules that caused the large conflict).

As to claim 9, Matthew et al teaches the method, further comprising;
receiving (paragraph [0363]...server filtering module) from the task server a second task result (paragraph [0241]...if the conflict is small, use the outcome of the resolution as the value of the outcome and use the resultant value to manage messages and documents within the specific time and space ; paragraph [0242]... If the conflict is large, determine the rules that participated in the decision. Iteratively compute the distance of the outcome variables from rule outcomes as user changes the rules that caused the large conflict); and
transmitting a fifth message including the second task result to the group messaging interface (paragraph [0058]...group work technologies; paragraph [0063]...group chat)

As to claim 14, Matthew et al teaches the method, further comprising receiving an eighth message from the group messaging interface (paragraph [0058]...group work technologies; paragraph [0063]...group chat), the eighth message requests creating an alert (paragraph [0065]...system has an extensive alerts functionality that reminds users of particular events, deadlines, or tasks through various messaging and communications methods) for the dominant task.

As to claim 17, Matthew et al teaches the method, further comprising transmitting a poll message to the group messaging interface (paragraph [0417]...WorkSpace system periodically polls the different messaging platforms that are either part of or tied to it).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew et al (US 2005/0060638) in view of Jhanji (US 2009/0076889).
As to claim 6, Matthew et al teaches the method, wherein the dominant user is the first user (first user of one of the devices 450 – 475 in figure 4) who has superior privilege status relative to the other user (paragraph [0093]... FIG. 7 include system access, security and administrative modules 701 for providing access, security and network administration functions (e.g., such as user authentication, encryption, and authorization, as described herein) ; paragraph [0321]... an administrator overriding the wishes of the user).
Matthew et al fails to explicitly show/teach that the first user initiated the group messaging interface and the privilege status of the first user is superior to all other users.
However, Jhanji teaches that a first user initiated the group messaging interface and the privilege status of the first user is superior to all other users (paragraph [0081]...User can also create a new group or edit properties of an existing group--Share Yes/No, Members, Name, Voice Channel On/Off, Delete (only permitted if he user created that group i.e. Is the group owner)).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made for, Matthew et al’s first user ti initiate the group messaging interface and the privilege status of the first user is superior to all other users, as in, Jhanji for the purpose of the user being able to customize the group to his/her specifications. 

As to claim 7, Jhanji teaches receiving a privilege message from the first user indicating the privilege status granted to each user of the group messaging interface (paragraph [0065]...other users or groups of users to access such posted information, access privilege needs to be granted by the original posting user. Access privilege can be granted to individual users, to all users belonging to predefined groups, or even to the entire public (e.g., for information that the original posting user does not deem to be highly private) ; paragraph [0075]...Once the invitation is sent to the backend system, it may be made available for review by those who have been granted the proper access privilege.)
It would have been obvious for receiving a privilege message from the first user indicating the privilege status granted to each user of the group messaging interface, for the same reasons as above.

Claims 10 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew et al (US 2005/0060638) in view of Greenberg (US 2009/0198566).
As to claim 10, Matthew et al teaches the method, further comprising; receiving from the task server (paragraph [0241]...if the conflict is small, use the outcome of the resolution as the value of the outcome and use the resultant value to manage messages and documents within the specific time and space ; paragraph [0242]... If the conflict is large, determine the rules that participated in the decision. Iteratively compute the distance of the outcome variables from rule outcomes as user changes the rules that caused the large conflict) search hits (paragraph [0093]...search and retrieval modules 712 for providing the search and message/document retrieval capabilities described herein) ; and transmitting (paragraph [0096]...messages transmitted) a sixth message to the group messaging interface, (paragraph [0058]...group work technologies; paragraph [0063]...group chat), the sixth message including search hits. 
Matthew et al fails to explicitly show/teach a number indicating how many search hits were retrieved.
However, Greenberg teaches a number indicating how many search hits were retrieved (paragraph [0104]...The filtering system 1302 comprises a plurality of filtering tabs 1308 with associated filtering parameters 1310 to narrow a search; a keyword searching means 1312 to further narrow a search; and a hits list filter 1306 to limit the number of hits to display. In some embodiments, the hits list filter 1306 is a voting or ranking filter to set a ranking threshold that must be met to be displayed on the hits list 204. For example, using a filter bar 1307 the user can set the rank filter to 1%, thereby only presenting the top 1% of articles posted in a particular filtered search. Conversely, setting the rank filter to 1% may result in filtering out the top 1% and displaying the bottom 99%. The ranking filter can range from 100%, which would display all articles found under a particular search parameter, to 1% or less such that a single article is displayed as the top ranked article under a particular search parameter. In some embodiments, two filter bars 1307 may be provided to narrow the list to a specific range, for example, articles ranked greater than 5% but less than 10%. In some embodiments, the number of bits may also be displayed as the user selects filtering parameters 1310).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made for Matthew et al to have a number indicating how many search hits were retrieved, as in Greenberg, for the purpose of know exactly how many search hits there are out there and being able to narrow down the search. 

As to claim 11, Matthew et al teaches determining if the number of search hits exceeds a threshold number; if the number of search hits exceeds the threshold number, determine determining a filter criteria to be applied to the dominant task; and transmitting the filter criteria to the server (paragraph [0104]...The filtering system 1302 comprises a plurality of filtering tabs 1308 with associated filtering parameters 1310 to narrow a search; a keyword searching means 1312 to further narrow a search; and a hits list filter 1306 to limit the number of hits to display. In some embodiments, the hits list filter 1306 is a voting or ranking filter to set a ranking threshold that must be met to be displayed on the hits list 204. For example, using a filter bar 1307 the user can set the rank filter to 1%, thereby only presenting the top 1% of articles posted in a particular filtered search. Conversely, setting the rank filter to 1% may result in filtering out the top 1% and displaying the bottom 99%. The ranking filter can range from 100%, which would display all articles found under a particular search parameter, to 1% or less such that a single article is displayed as the top ranked article under a particular search parameter. In some embodiments, two filter bars 1307 may be provided to narrow the list to a specific range, for example, articles ranked greater than 5% but less than 10%. In some embodiments, the number of bits may also be displayed as the user selects filtering parameters 1310).
It would have been obvious to determine if the number of search hits exceeds a threshold number; if the number of search hits exceeds the threshold number, determine determining a filter criteria to be applied to the dominant task; and transmitting the filter criteria to the server, for the same reasons as above. 

As to claim 12, Matthew et al teaches the method, further comprising:
receiving (paragraph [0438]...processor) from the server a third task result (paragraph [0096]...set of rules); and
transmitting the third task result to the group messaging interface (paragraph [0058]...group work technologies; paragraph [0063]...group chat).

As to claim 13, Matthew et al teaches the method, wherein the filter criteria (paragraph [0103]...rule-based filters) is determined based on:
a seventh message received from the group messaging interface(paragraph [0058]...group work technologies; paragraph [0063]...group chat).; or a second signal received from the server (paragraph [0241]...if the conflict is small, use the outcome of the resolution as the value of the outcome and use the resultant value to manage messages and documents within the specific time and space ; paragraph [0242]... If the conflict is large, determine the rules that participated in the decision. Iteratively compute the distance of the outcome variables from rule outcomes as user changes the rules that caused the large conflict).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew et al (US 2005/0060638) in view of Fischer et al (US 2017/0324695).
As to claim 15, Matthew et al teaches the method, further comprising: transmitting the alert to the server (paragraph [0065]...a direct alert in one's inbox; an email; a text message; a recorded message sent to a phone number; a pop up while logged in; or any combination of these methods); transmitting an update to the group messaging interface in response to receiving a third signal from the server (paragraph [0206]...the document indexing system 922 creates and updates information that facilitates later retrieval of documents (performed, for example, during periods of low user activity)).
Matthew et al fails to explilcty show/teach that continuing the previous two steps until a ninth message is received requesting cancellation of the alert.
However, Fischer et al teaches requesting cancellation of the alert (paragraph [0063]...a second electronic communication is received from the first electronic messaging account of the first user, wherein the second electronic communication comprises preferences for the first timer, and wherein the preferences comprises at least one of an amount of time for the first time period, a type for the electronic alert, and a destination account or a destination device for the electronic alert. A request to cancel the timer prior to expiration of the first time period may be received, and the timer may be cancelled to prevent transmitting the electronic alert to the first user through the first electronic messaging account on the expiration of the first timer. A request to update the timer with a second time period may be received, and the timer may be updated to the second time period).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made for Matthew et al to continue the previous two steps until a ninth message is received requesting cancellation of the alert, as in Fischer et al, for the purpose cancelling the alert after a time period has passed.  

As to claim 16, Fischer et al teaches the continuing step takes place periodically, each instance being separated from a previous instance by a threshold period of time and the threshold period of time is specified by the dominant user (paragraph [0063]...a second electronic communication is received from the first electronic messaging account of the first user, wherein the second electronic communication comprises preferences for the first timer, and wherein the preferences comprises at least one of an amount of time for the first time period, a type for the electronic alert, and a destination account or a destination device for the electronic alert. A request to cancel the timer prior to expiration of the first time period may be received, and the timer may be cancelled to prevent transmitting the electronic alert to the first user through the first electronic messaging account on the expiration of the first timer. A request to update the timer with a second time period may be received, and the timer may be updated to the second time period).
It would have been obvious for the continuing step takes place periodically, each instance being separated from a previous instance by a threshold period of time and the threshold period of time is specified by the dominant user, for the same reasons as above. 

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew et al (US 2005/0060638) in view of Gupta et al (US 2015/0200785).
As to claim 18, Matthew et al teaches the method, further comprising transmitting receiving a plurality of messages in response to the poll message interface (paragraph [0417]...WorkSpace system periodically polls the different messaging platforms that are either part of or tied to it).
Matthew et al fails to explicitly show/teach each message including an election of a poll choice, each poll choice being associated with one of a plurality of poll tasks; and transmitting one of the plurality of poll tasks which is elected the most to the server.
However, Gupta et al teaches each message including an election of a poll choice, each poll choice being associated with one of a plurality of poll tasks; and transmitting one of the plurality of poll tasks which is elected the most to the server (paragraph [0032]...Per the schedule defined in the conference activities 134, the conference management module 122 displays the poll to all participants 128. The participants 128 may respond via the graphical user interface 144. The conference management module 122 receives responses to the poll and accesses the segmentation rules 132 to determine whether any segmentation is specified based on the responses to the poll. If segmentation is specified based on the response to the poll, the conference management module 122 assigns an appropriate groupID 130 to each participant 128 based on their response. For example, a poll may be in the form of a question with multiple choice responses. A segmentation rule 132 may state that participants who respond with choice a) are assigned to Group1, participants who respond with choice a) are assigned to Group1, participants who respond with choice b) are assigned to Group2, participants who respond with choice c) are assigned to Group3, and participants who do not respond are assigned to Group 4. As the web conference 124 progresses, the conference management module 122 displays conference activities 134. A conference activity 134 may include a first poll that is to be displayed to those participants 128 in Group1 and Group2, and a second poll that is to be displayed to those participants 128 in Group3 and Group4)
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made for Matthew et al for each message including an election of a poll choice, each poll choice being associated with one of a plurality of poll tasks; and transmitting one of the plurality of poll tasks which is elected the most to the server, as in Gupta et al, for the purpose classifying users in their correct group chat based on votes. 

As to claim 19, Gupta et al teaches classifying the users of the group messaging interface into a plurality of classification groups based on the messages received in response to the poll wherein each user is assigned to one classification group; and transmitting to at least one of the classification groups of the group messaging interface group results based on the poll (paragraph [0032]...Per the schedule defined in the conference activities 134, the conference management module 122 displays the poll to all participants 128. The participants 128 may respond via the graphical user interface 144. The conference management module 122 receives responses to the poll and accesses the segmentation rules 132 to determine whether any segmentation is specified based on the responses to the poll. If segmentation is specified based on the response to the poll, the conference management module 122 assigns an appropriate groupID 130 to each participant 128 based on their response. For example, a poll may be in the form of a question with multiple choice responses. A segmentation rule 132 may state that participants who respond with choice a) are assigned to Group1, participants who respond with choice a) are assigned to Group1, participants who respond with choice b) are assigned to Group2, participants who respond with choice c) are assigned to Group3, and participants who do not respond are assigned to Group 4. As the web conference 124 progresses, the conference management module 122 displays conference activities 134. A conference activity 134 may include a first poll that is to be displayed to those participants 128 in Group1 and Group2, and a second poll that is to be displayed to those participants 128 in Group3 and Group4)).
It would have been obvious for classifying the users of the group messaging interface into a plurality of classification groups based on the messages received in response to the poll wherein each user is assigned to one classification group; and transmitting to at least one of the classification groups of the group messaging interface group results based on the poll, for the same reasons above. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthew et al (US 2005/0060638) in view of ALKAN et al (US 2020/0159836).
As to claim 20, Matthew et al teaches a method comprising:
transmitting (paragraph [0061]...users can send, receive, forward, and otherwise manage messages of different types) a first message from a smart device of a first user (first user of one of the devices 450 – 475 in figure 4) to a group messaging interface (paragraph [0058]...group work technologies; paragraph [0063]...group chat);
receiving a second message from a second user (second user of one of the devices 450 – 475 in figure 4) transmitted (paragraph [0061]...users can send, receive, forward, and otherwise manage messages of different types)through the group messaging interface; and
receiving (paragraph [0363]...server filtering module 2811) a task result as a third message server (paragraph [0241]...if the conflict is small, use the outcome of the resolution as the value of the outcome and use the resultant value to manage messages and documents within the specific time and space ; paragraph [0242]... If the conflict is large, determine the rules that participated in the decision. Iteratively compute the distance of the outcome variables from rule outcomes as user changes the rules that caused the large conflict) transmitted to the group messaging interface (paragraph [0008]...is to allow users to access and manage different types of messages from a single access point, regardless of the user's device of choice ; paragraph [0050]...transmittal and the test result retrieval methods are examples of applications that may be enabled by and accessed through the WorkSpace system described herein. The insurance database is an example of a third-party application that may or may not be integrated with the WorkSpace system but is nevertheless accessible through the WorkSpace system);
a processor is configured to:
determine (paragraph [0438]...processor) if there is a conflict between a content (paragraph [0228]...action rules specify what to do with a particular communication, message or document) of the first message and a content of the second message (paragraph [0229]...once users are allowed to specify action and filtering rules, conflicts between and among such rules are inevitable);
resolve the conflict (paragraph [0232]...the solution is a method of simultaneously resolving conflicts between and among rules)  in favor of one of the first user and the second user (paragraph [0232]...second-rule is dominant) and determine (paragraph [0232]...WorkSpace system)  a dominant user;
transmit a signal to a task server to perform a dominant task (paragraph [0243]...the rules instruct underlying transmission, retrieval, and storage systems to manage these communications, messages, and documents based on those rules that apply at any particular time and location) associated with a message of the dominant user; and 
receive (paragraph [0363]...server filtering module 2811) a task result from the task server (paragraph [0241]...if the conflict is small, use the outcome of the resolution as the value of the outcome and use the resultant value to manage messages and documents within the specific time and space ; paragraph [0242]... If the conflict is large, determine the rules that participated in the decision. Iteratively compute the distance of the outcome variables from rule outcomes as user changes the rules that caused the large conflict).
Matthew et al fails to explicitly show/teach that the processor comprises a chatbot that is a member of the group messaging interface.
However, ALKAN et al teaches a processor comprises a chatbot that is a member of the group messaging interface (paragraph [0016]... dialog systems can play a key role in the functioning of an organization, such as a business, government, group or other entity. For example, many critical decisions may result from discussions in chat systems, or chat-like conversation systems or chatbots. A chatbot may be an operation which conducts a dialog or conversation, audible, visual, and/or via textual methods. However, when one or more persons are engaged in a conversation conflicting information (e.g., answers) may be provided by one of the users. Accordingly, a need exists for intelligent resolution of conflicting information in a dialog system) configured to determine if there is a conflict between a content of the first message and a content of the second message (paragraph [0017]...a cognitive computing system that provides for intelligent resolution of conflicting information in a dialog system (e.g., conversation is between a group of users). The cognitive computing system provides an automated agent to monitor and intervene in the conversation. The agent monitors and reacts to the chat dialog that take place between a group of users. The agent may also speak with individual members in a “one-on-one” chat channel).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made for Matthew et al’s processor comprises a chatbot that is a member of the group messaging interface, as in ALKAN et al, for the purpose having an artificial intelligence chat bot to resolve conflict.  

Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRANDON S COLE/Primary Examiner, Art Unit 2128